Title: To James Madison from James Monroe, 18 May 1786
From: Monroe, James
To: Madison, James


New York May 18. 1786.
I have not heard from you lately but hope it hath not arisen from ill-health. Two days since we recd. dispatches from Mr. Adams in which he informs us of his demand of the surrender of the posts, & remonstrance agnst the violation of the treaty also in the instance of the negroes, with the answer of the minister to his memorial. In this answer it is stated that the King admits a violation in those points on his part, but on the other hand states the instances of violation on our part with respect to the debts in particular enumerating the acts of all the States contravening it, finally giving assurance that it is the Kings desire to carry the treaty fully into effect on his part provided the U S. will do the same on theirs. This I think is the amt. of the communication recd. & from which the injunction of secrecy is remov’d. It appears as if his expectation was that we shod. take the first steps in this business.
In my last I suggested the probability of my being able to accompany you in a trip up th[e Mohawk,] but of this at present I have doub[ts. There are] present 11. States & the business [of last May is] before Congress, so that I fear I cod. [not reconcile] it to my duty to be absent upon th[e present] occasion. I have pd. Taylor the [money for] the first payment so that that difficulty is at an end. I am Dr. Sir yr. friend & servt
Jas. Monroe.
We shall be happy to see you here & indeed calcul[ate] on a visit.
